 In the Matter of ANDERSON & BENSON CORPORATION, EMPLOYERand_JOHN P. CHRISTENSEN,PETITIONERandLOCAL 404, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OFAMERICA, AFL, UNIONCase No. 1-RD3. Decided February 13, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, a hearing was heldbefore Robert S: Fuchs, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant-to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative of the Employer's employeesas defined in Section 9 (a) of the Act.The Union, a labor organization, was certified by the Board inNovember 1948 1 as the bargaining representative of employees ofthe Employer.3.Following its certification, the Union entered into a collectivebargaining contract with the Employer.On December 31, 1949, theEmployer gave timely notice of its intention to terminate the contract.Although no contract has since been executed, there is no evidence toindicate that the Union has renounced its claim to represent the em-ployees involved.21-RC-742.2 SeeCalifornia Consumers Corporation,82 NLRB 484.88 NRLB No. 142.657 658DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The followingemployeesof theEmployer constitute a unit ap-propriate for purposes of collective bargainingwithin themeaning ofSection9 (b) of the Act :All truckdrivers, helpers,and furniture movers at the Employer'sSpringfield,Massachusetts,plant, but excluding executives,office andclerical employees,professional employees,guards, and supervisorsas definedin the Act.3DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees- who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Local 404, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, AFL.3The composition of the unit is the same as that in 1-RC-742.